IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00026-CV
 
In the Interest of A.D., a Child
 
 

From the 378th
District Court
Ellis County, Texas
Trial Court #
66494D
 

MEMORANDUM 
Opinion

 
        This appeal concerns a petition to adjudicate
the paternity of A.D.  See Tex.
Fam. Code Ann. § 160.201(b)(3) (Vernon 2002).  The trial court dismissed Appellant’s
petition.  We will affirm.
      In
one issue, Appellant contends that the trial court erred in not ordering that
Appellant, who is imprisoned in the Texas Department of Corrections, appear by
telephone at the hearing on a motion to dismiss the petition.  Appellant contends that he made three
requests that the court order a telephone hearing.  We assume, without deciding, that Appellant’s
letters to the court constituted motions to appear by telephone.  See
Tex. R. App. P. 33.1(a); e.g., In re J.D.S., 111 S.W.3d 324, 327
(Tex. App.—Texarkana 2003, no pet.). 
Nonetheless, Appellant’s letters do not state “any factual information
showing why his interest in appearing outweighed the impact on the correctional
system.”  See In re Z.L.T., 124 S.W.3d 163, 166 (Tex. 2003). 
We overrule Appellant’s issue.
      Having
overruled Appellant’s sole issue, we affirm the judgment.
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
(Justice Vance concurs in the judgment with a
note: Z.L.T. involved a bench
warrant.  It would appear that the
“impact on the correctional system” would be far less when a prisoner is
allowed to appear by telephone, as Appellant requested, than when a bench
warrant is issued.)
Opinion
delivered and filed September 8, 2004
Affirmed
[CV06]